
	
		I
		112th CONGRESS
		1st Session
		H. R. 2191
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Clay (for
			 himself, Mr. Lynch,
			 Mr. Connolly of Virginia,
			 Mr. Davis of Illinois,
			 Mr. Braley of Iowa,
			 Mr. Clarke of Michigan,
			 Ms. Jackson Lee of Texas,
			 Mr. Thompson of Mississippi,
			 Mr. Richmond,
			 Mr. Carson of Indiana,
			 Ms. Bass of California,
			 Mr. Payne,
			 Mr. Fattah,
			 Mr. Rush, Mr. Hastings of Florida,
			 Mr. Cleaver,
			 Mr. Butterfield,
			 Ms. Lee of California, and
			 Ms. Wilson of Florida) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To require that any home inspection conducted in
		  connection with a purchase of residential real property that involves a
		  federally related mortgage loan be conducted by a State-licensed or
		  State-certified home inspector to determine the existence of structural,
		  mechanical, and electrical safety defects, and to require inclusion in the
		  standard settlement statement of information regarding any home inspection
		  conducted in connection with settlement.
	
	
		1.Short titleThis Act may be cited as the
			 Home Inspection Act of
			 2011.
		2.Home inspection
			 requirement
			(a)RequirementThe Bureau of Consumer Financial Protection
			 of the Federal Reserve System, shall prescribe regulations to prohibit any
			 lender from making any federally related mortgage loan (as such term is defined
			 in section 3 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C.
			 2602)) under which a home inspection is conducted in connection with settlement
			 of the mortgage loan unless such inspection is conducted by a home inspector
			 who is licensed, certified, approved, or otherwise regulated by the home State
			 of the inspector or the State in which the real property is located.
			(b)EnforcementCompliance
			 with the requirements imposed pursuant to subsection (a) of this section shall
			 be enforced in the same manner as provided under section 108 of the Truth in
			 Lending Act (15 U.S.C. 1607) for enforcement of the requirements under such
			 Act.
			3.Inclusion of home
			 inspection information in settlement formEffective on the designated transfer date
			 under section 1062 of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (Public Law 111–203; 124 Stat. 2039), subsection (a) of section 4 of the
			 Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603(a)), as amended
			 by section 1098(2) of the Dodd-Frank Wall Street Reform and Consumer Protection
			 Act (124 Stat. 2103), is further amended—
			(1)by inserting
			 (1) after (a); and
			(2)by adding at the
			 end the following new paragraph:
				
					(2)The Bureau shall include in the forms an
				item for identifying any home inspection conducted in connection with the
				settlement, when such inspection was or is to be completed, the cost of the
				inspection, whether the charge for such inspection is imposed on the borrower
				or the seller, and whether such charge has been paid before settlement and a
				copy of the receipt of payment for the inspection is included with the
				settlement documents. Such item shall be included in the forms at the place
				where items relating to additional settlement charges (such as pest inspection
				charges) are
				located.
					.
			
